SCHROEDER, Circuit Judge,
dissenting from Denial of Rehearing En Banc:
RE: Greenawalt v. Ricketts, Nos. 88-1828/1910, decided August 22, 1991 and published at 943 F.2d 1020 (9th Cir.1991).
I respectfully dissent from our court’s decision not to hear this case en banc. Such a rehearing would have enabled us to reconsider the panel’s decision in the light of the very recent Supreme Court decision in Stringer v. Black, — U.S. -, 112 S.Ct. 1130, 117 L.Ed.2d 367 (1992). The Supreme Court’s decision, unfortunately, came down too late in our en banc process for our judges adequately to consider the effect that decision should have on this case.